Citation Nr: 0218855
Decision Date: 12/16/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-02 194A	)	DATE DEC 16, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for irritable bowel syndrome as secondary to the veteran's service-connected rectal prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Regional Office (RO) that denied the veteran's claim for service connection for irritable bowel syndrome on a secondary basis.  This matter was previously before the Board in October 2001, at which time it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.  

The Board notes that in a decision dated in March 1986, it denied the veteran's claim for service connection for colitis.  With respect to the current claim, the Board acknowledges that the question of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for irritable bowel syndrome has not been addressed.  In light of the disposition below, no prejudice to the veteran will result from the Board adjudicating solely the issue of service connection for irritable bowel syndrome on a secondary basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also points out that when this case was before it in October 2001, the claim for an earlier effective date for the grant of service connection for reactive depression was denied.  This decision, therefore, is limited to the issue noted on the preceding page.

In a statement dated in December 2001, the veteran referred to a claim for an increased rating for scarring.  Since this matter was not developed or certified for appeal, it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Service connection is in effect for, among other disabilities, rectal prolapse, evaluated as 50 percent disabling.

2.  The veteran's irritable bowel syndrome is associated with the rectal prolapse, and is more severe due to this condition than it otherwise would have been.


CONCLUSION OF LAW

Irritable bowel syndrome is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the veteran and the representative of the information and evidence necessary to substantiate a claim, and has enhanced VAs duty to assist a veteran in developing the evidence necessary to substantiate a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which were effective August 29, 2001.  VA has stated that the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veterans case.  Rating decisions apprised the veteran of the reasons and bases for the VA decision.  A statement of the case, and supplemental statements of the case, apprised the veteran of the law applicable in adjudicating the appeal.  By letter dated in May 2002, the veteran was apprised of the pertinent provisions of the VCAA and of that evidence he needed to submit and the development the VA would undertake.  The correspondence reflects that the veterans representative received a copy.  There is no indication that this correspondence was returned as undeliverable.  As such, the Board finds that the VAs duty to notify the veteran of the information and evidence necessary to substantiate his claim, as well as the actions expected of him and those the VA would provide, have been met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VAs duty to assist, the Board notes that the claims file contains the veterans service medical records as well as post-service VA and private treatment records.  The veteran has not indicated that there is any additional evidence that could be obtained.  Additionally, the record contains a VA clinical opinion as to the etiology of the disability at issue.  Accordingly, the Board finds that all information and evidence have been developed to the extent possible and that no prejudice will result to the veteran by the Boards consideration of this matter.  See Bernard, 4 Vet. App. 384, 393-94.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran has been granted service connection for rectal prolapse, evaluated as 50 percent disabling; cysts, evaluated as 50 percent disabling; reactive depression, evaluated as 30 percent disabling; and for resection of the large intestine, evaluated as 10 percent disabling.  The combined schedular evaluation is 80 percent.

The evidence supporting the veteran's claim consists of VA medical records and opinions concerning the etiology of his irritable bowel syndrome.  The record reflects the fact that the veteran was found to have irritable bowel syndrome in the 1980s.  When he was seen at a private hospital in December 1985, a history of the veteran's being diagnosed with irritable bowel syndrome three years earlier was noted.  

The veteran was afforded a VA examination of the intestines in December 1996.  Following that examination, the diagnoses were irritable bowel syndrome, status post segmental sigmoid resection and status post rectopexy for rectal prolapse.  The examiner stated that her impression was that the veteran's irritable bowel symptoms and his rectal prolapse were associated conditions.  She added that in the past, the veteran might have confused symptoms of rectal prolapse with the other signs and symptoms of irritable bowel syndrome.  It was further indicated that it was difficult to define clearly a causal relationship between either one.  However, the examiner indicated that the irritable bowel and the rectal prolapse were probably associated disorders.  She commented that it has been described that patients who have frequent bowel movements or strain at bowel movements have those factors as major contributing factors in the development of rectal prolapse.

On VA examination in August 2002, the examiner indicated that he reviewed the claims folder.  It was noted that the veteran had had recurrent surgeries of the sphincters related to rectal prolapse.  The examiner stated that this resulted in aggravation of the veteran's irritable bowel as the veteran did not have good control of the bowel movements, and that this resulted in urgency.  Clearly, the examiner noted, the veteran had undergone surgery of the rectum and rectal surgeries had resulted in aggravation of irritable bowel syndrome and the conditions went hand in hand, one aggravating the other.  Following the examination, the examiners impression was that the veteran had a rectal prolapse which was a result of irritable bowel syndrome and the perianal cyst that has been present, which was irritating and adding to have a rectal urgency.  The physician concluded that in the absence of infective etiology, the chronicity and the nature of presentation of the veteran's case, the veteran clearly had irritable bowel syndrome.  He opined that the rectal prolapse was related to urgencies that occurred related to the irritable bowel as well as to the perianal cyst the veteran had which resulted in burning sensation when the stools had been passed.  

The evidence against the veteran's claim consists of an opinion from a VA physician.  Following a request from the RO to clarify her opinion, the examiner who conducted the December 1996 VA examination stated, in June 1997, that the irritable bowel condition (disorder) developed independently, and straining probably contributed to the worsening of the rectal prolapse.  It was concluded that irritable bowel more likely contributed to the formation and worsening of the rectal prolapse.

The evidence establishes that the several physicians have concluded that there is at least some association between the veteran's service-connected rectal prolapse and his irritable bowel syndrome.  As noted above, at the time of the August 2002 VA examination, the examiner specifically stated that the surgeries of the rectum had resulted in aggravation of the irritable bowel syndrome and that this condition and the service-connected rectal prolapse aggravated each other.  The Board finds, therefore, that the evidence is in equipoise as to whether the irritable bowel syndrome is aggravated by the service-connected rectal prolapse.  With resolution of doubt in the veterans favor, the Board concludes, accordingly, that the evidence supports the claim for service connection for irritable bowel syndrome secondary to the service-connected rectal prolapse.


 ORDER

Service connection for irritable bowel syndrome on a secondary basis is granted.



		
	U. R. POWELL 
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
